Per Curiam.
Defendant Jerry Smith, was tried by a jury and convicted of assault with intent to commit rape contrary to MCLA § 750.85 (Stat Ann 1962 Eev § 28.280). On appeal he contends that certain comments of the prosecutor during rebuttal argument to the jury were so inflammatory as to deprive him of a fair trial. The appellee has filed a motion to affirm the conviction.
The comments complained of were brought to the attention of the trial court, who held that they were proper arguments. Our examination of the brief of defendant, the motion to affirm and the record convinces us that the lower court was correct and that defendant did have , a fair and impartial trial. The question presented here on appeal is unsubstantial and requires no formal argument or submission.
The motion to affirm the defendant’s conviction is granted.